                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WENDY S. HEATH,

         Plaintiff,

                 v.                                       Case No. 18-cv-1922-JPG-DGW

 WILLIAM J. STOVER and RYAN HENNING,

         Defendants,

 and

 MAXINE M. HALE,

         Defendant/Third-Party Plaintiff,

                 v.

 KEN OBERLOHR and AMERICAN FAMILY
 INSURANCE COMPANY,

         Third-Party Defendants.

                               MEMORANDUM AND ORDER

       In light of Seventh Circuit Court of Appeals admonitions, see Foster v. Hill, 497 F.3d

695, 696-97 (7th Cir. 2007), the Court has undertaken a rigorous initial review of pleadings to

ensure that jurisdiction has been properly pled. See Hertz Corp. v. Friend, 559 U.S. 77, 94

(2010) (noting courts’ “independent obligation to determine whether subject-matter jurisdiction

exists, even when no party challenges it”). The Court has noted the following jurisdictional

defects in the Notice of Removal (Doc. 1) filed by third-party defendants American Family

Mutual Insurance Company and Ken Oberlohr:

      Removal by Third-Party Defendant. Generally, a third-party defendant may not
       remove a case based on claims in a third-party complaint. See Adkins v. Illinois Cent. R.
       Co., 326 F.3d 828, 836 (7th Cir. 2003).
      Failure to allege a federal question under 28 U.S.C. § 1331. Even if a third-party
       defendant could remove a case based on claims in a third-party complaint, the third-party
       complaint in this case does not allege any cause of action arising under the Constitution,
       laws or treaties of the United States. Instead, it alleges a negligence cause of action that
       invokes a federal regulation to provide the standard of care. State tort causes of action
       such as negligence that are based on the violation of a federal standard do not “arise
       under” federal law for purposes of federal question jurisdiction unless federal law
       provides a private cause of action. See Merrell Dow Pharm., Inc. v. Thompson, 478 U.S.
       804, 817 (1986); Seinfeld v. Austen, 39 F.3d 761, 764 (7th Cir. 1994).

       The Court hereby ORDERS third-party defendants American Family Mutual Insurance

Company and Ken Oberlohr to SHOW CAUSE on or before November 2, 2018, why this case

should not be remanded for lack of subject matter jurisdiction. Failure to respond to this order

may result in remand of this case for lack of subject matter jurisdiction.

IT IS SO ORDERED.
DATED: October 17, 2018

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE




                                                 2
